Case: 19-2422   Document: 23     Page: 1   Filed: 05/13/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                TAD ALAN PATTERSON,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2019-2422
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00843-CFL, Senior Judge Charles F. Lettow.
                   ______________________

                 Decided: May 13, 2020
                 ______________________

    TAD ALAN PATTERSON, Eugene, OR, pro se.

     MARION E.M. ERICKSON, Tax Division, United States
 Department of Justice, Washington, DC, for defendant-ap-
 pellee. Also represented by MICHAEL J. HAUNGS, RICHARD
 E. ZUCKERMAN.
                  ______________________

    Before PROST, Chief Judge, MAYER and DYK, Circuit
                         Judges.
Case: 19-2422    Document: 23      Page: 2    Filed: 05/13/2020




 2                               PATTERSON   v. UNITED STATES



 PER CURIAM.
     Tad Alan Patterson appeals a decision by the United
 States Court of Federal Claims (“Claims Court”) dismiss-
 ing his complaint for lack of subject matter jurisdiction.
 We affirm.
                        BACKGROUND
      The Internal Revenue Service (“IRS”) assessed Mr.
 Patterson with multiple tax liabilities spanning the period
 from 2007 to 2012 and imposed liens on his property. In
 March 2019, Mr. Patterson filed a petition with the United
 States Tax Court, challenging the IRS’s assessment of
 those taxes. The Tax Court dismissed his petition for lack
 of jurisdiction.
     On June 6, 2019, Mr. Patterson sued the United States
 in the Claims Court. The complaint alleged that the
 United States had “took [Mr. Patterson]’s assets without
 jurisdiction,” apparently complaining about the govern-
 ment-imposed liens, and sought $610,111.96 in damages.
     On August 27, 2019, the Claims Court dismissed Mr.
 Patterson’s complaint, holding that he had failed to allege
 the facts necessary to establish the Claims Court’s tax re-
 fund or Fifth Amendment taking jurisdiction. Mr. Patter-
 son appeals, and we have jurisdiction under 28 U.S.C.
 § 1295(a)(3). “We review the Claims Court’s decision to dis-
 miss for lack of jurisdiction de novo.” Campbell v. United
 States, 932 F.3d 1331, 1336 (Fed. Cir. 2019).
                         DISCUSSION
     The Claims Court “can take cognizance only of those
 [claims] which by the terms of some act of Congress are
 committed to it.” Hercules Inc. v. United States, 516 U.S.
417, 423 (1996) (alteration in original) (quoting Thurston
 v. United States, 232 U.S. 469, 475 (1914)).
     There is no jurisdiction over this action as a tax refund
 suit. Under 28 U.S.C. § 1346(a)(1), “[a] taxpayer seeking a
Case: 19-2422     Document: 23     Page: 3    Filed: 05/13/2020




 PATTERSON   v. UNITED STATES                                3



 refund of taxes erroneously or unlawfully assessed or col-
 lected may bring an action against the Government either
 in United States district court or in the United States
 Court of Federal Claims.” United States v. Clintwood
 Elkhorn Mining Co., 553 U.S. 1, 4 (2008). However, to
 bring a suit for illegally collected taxes, the taxpayer seek-
 ing a refund “must comply with tax refund procedures set
 forth in the [Internal Revenue] Code.” Id. “These princi-
 ples [also] are fully applicable to claims of unconstitutional
 taxation.” Id. at 9.
     On this record, we see no error in the Claims Court’s
 finding that Mr. Patterson has “not provided evidence, or
 even argued, that he has filed a claim for a refund with the
 IRS for any of the six years in question.” Supp. App’x 7–8.
 Nor do we see any error in the Claims Court’s holding that
 “an imposition of taxes is not a taking for Fifth Amendment
 purposes.” Id. at 8 (citing Commonwealth Edison Co. v.
 United States, 271 F.3d 1327, 1339 (Fed. Cir. 2001)).
     Mr. Patterson complains that the Claims Court erred
 in treating this as a tax case. Mr. Patterson alleges on ap-
 peal that the government acted “knowingly and mali-
 ciously” in imposing the liens in violation of the Fourth
 Amendment. Appellant’s Br. 1. The Claims Court also
 lacks jurisdiction over Fourth Amendment fraudulent as-
 sessment and fraudulent taking claims because they are
 actions allegedly “grounded upon fraud” that “sound in
 tort.” Brown v. United States, 105 F.3d 621, 623 (Fed. Cir.
 1997); see 28 U.S.C. § 1491(a)(1) (limiting the jurisdiction
 of the Claims Court to “cases not sounding in tort”).
     Because Mr. Patterson identifies no other basis for the
 Claims Court to exercise jurisdiction over his claim, the
 Claims Court’s dismissal of his complaint is
                         AFFIRMED